UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7303



CHARLES RICHARD RILEY,

                                            Plaintiff - Appellant,

          versus


RON ANGELONE, Director; GENE JOHNSON, Deputy
Director; WILLIAM P. ROGERS, Regional Adminis-
trator; GARY BASS, Records Manager, Court &
Legal Section VDOC; M. WAYNE HUGGINS, Superin-
tendent, Virginia Department of State Police;
RECORDS MANAGER, of the Virginia Department of
State Police Central Criminal Records Ex-
change; VIRGINIA SECRETARY OF PUBLIC SAFETY;
DAVE ROBINSON, Warden; E. B. WALKER, Assistant
Warden of Operations; TAMMY ESTEP, former
Assistant Warden of Programs; MARILYN HILL,
former Operations Officer; MS. COLLETTE,
Records Manager; NANCY MATTHEWS, Ombudsman;
SERGEANT FRAME, Correctional Officer; SERGEANT
MARSHALL; SERGEANT WATKINS, Correctional Offi-
cer; SERGEANT WALTON, Correctional Officer;
SERGEANT COLES, Correctional Officer; P. GRAY,
Personal Property Control Officer; CAPTAIN
DILLARD, Correctional Officer; MR. NELSON,
Disciplinary Hearings Officer; COUNSELOR D.
HATCHER; CARL MANIS, Assistant Warden of Pro-
grams; ELIZA WILLIS, Treatment Program Super-
visor; HARVEY ELLIS EISENBERG, Assistant U. S.
Attorney; UNKNOWN EMPLOYEES OF THE VIRGINIA
DEPARTMENT OF CORRECTIONS; C/O ALLEN, Correc-
tional Officer; CORRECTIONAL OFFICER JACKSON,
Personal Property Control Officer; C/O FOSTER,
Correctional Officer; C/O SIMMS, Correctional
Officer; CORRECTIONAL OFFICER JOHNSON, Cor-
rectional Officer; C/O BOOKER, Correctional
Officer; C/O MCMILLION, Correctional Officer;
C/O OAKS, Correctional Officer; LIEUTENANT
FERGUSON, Correctional Officer; LIEUTENANT
WADE, Correctional Officer; MAJOR VAUGHAN,
Correctional Officer,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-01-36-AM)


Submitted:   December 20, 2001          Decided:   January 2, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Richard Riley, Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Charles Richard Riley appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.      See Riley v. Angelone, No. CA-01-36-AM

(E.D. Va. July 10, 2001).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  3